This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1204

                              Cathie J. Pascavage, petitioner,
                                        Respondent,

                                            vs.

                                     Donald Mackay,
                                       Appellant.

                                   Filed March 7, 2016
                                         Affirmed
                                    Bjorkman, Judge


                              Chisago County District Court
                                 File No. 13-CV-15-308

Cathie J. Pascavage, North Branch, Minnesota (pro se respondent)

Donald MacKay, Dassel, Minnesota (pro se appellant)

          Considered and decided by Connolly, Presiding Judge; Stauber, Judge; and

Bjorkman, Judge.

                         UNPUBLISHED OPINION

BJORKMAN, Judge

          Appellant challenges a harassment restraining order (HRO), arguing that the

evidence does not support the HRO and its geographic restrictions are unreasonable. We

affirm.
                                         FACTS

       On January 31, 2015, appellant Donald MacKay discovered that his vintage motor

vehicle was missing from his property in Dassel. After reporting the apparent theft to law

enforcement, MacKay began searching for the vehicle and for the people who took it.

During his investigation, MacKay learned that employees of respondent Cathie J.

Pascavage’s company had been at MacKay’s residence to conduct a foreclosure inspection

prior to the vehicle’s disappearance.1

       According to Pascavage, on March 31, MacKay traveled to her home in North

Branch and entered the gated backyard while she and her children were inside. Pascavage

locked the doors because she was frightened by MacKay “roaming around.” Pascavage’s

husband came home while MacKay was at their residence, and had a conversation with

him about why he was at their house.

       On April 21, MacKay went to Pascavage’s place of employment in Vadnais

Heights, demanded to speak with her, and pulled her out of a meeting. Pascavage told

MacKay that she would provide him with photographs and other information regarding her

company’s visits to his property, but that she preferred to work through the Meeker County

Sheriff’s Department. Pascavage asked MacKay to stay away from her home and her

family because she had observed MacKay parked in front of her house on several other

occasions.




1
 The record does not indicate the date when employees of Pascavage’s company were at
MacKay’s residence.

                                            2
         On April 23, Pascavage petitioned for and obtained an ex parte HRO on behalf of

herself and her four children. MacKay requested an evidentiary hearing during which both

parties testified. Pascavage testified to the facts described above and stated that MacKay

had traveled around her community asking several of her acquaintances for information

about her.2 These people included a receptionist at her former place of employment, a

colleague in the real estate business, and her mechanic. Pascavage testified that she is

afraid of MacKay and does not “know what he’s capable of.” MacKay generally denied

the allegations, but acknowledged talking with Pascavage’s husband at their home on

March 31 and contacting Pascavage at her office on April 21.

         The district court denied the HRO with respect to the children because there was no

evidence that MacKay harassed them. But the district court granted the HRO with respect

to Pascavage, making the following findings of fact:

                      [MacKay] followed, pursued or stalked [Pascavage] as
               follows: contacted third-parties (mechanic, realtor, co-worker)
               inquiring [and] making statements [regarding Pascavage].

                     [MacKay] made uninvited visits to [Pascavage] as
               follows: [Pascavage’s] home and place of employment.

                      ....

                     The harassment has or is intended to have a substantial
               adverse effect on [Pascavage’s] safety, security, or privacy.
               The parties have no personal or professional relationship,
               which substantiates [Pascavage’s] testimony regarding her fear
               of [MacKay].




2
    At some point, MacKay accused both Pascavage and her husband of stealing his vehicle.

                                              3
The HRO directs MacKay not to harass or have direct or indirect contact with Pascavage.

And it prohibits MacKay from being within one mile of Pascavage’s home and one-half

mile of her place of employment. MacKay appeals.

                                       DECISION

I.       The district court did not abuse its discretion by granting the HRO.

         A district court may issue an HRO if the court finds that there are reasonable

grounds to believe that a person has engaged in harassment. Minn. Stat. § 609.748, subd.

5(b)(3) (2014). “Harassment” is defined as “repeated incidents of intrusive or unwanted

acts, words, or gestures that have a substantial adverse effect . . . on the safety, security, or

privacy of another, regardless of the relationship between the actor and the intended target.”

Minn. Stat. § 609.748, subd. 1(a)(1) (2014); see Peterson v. Johnson, 755 N.W.2d 758, 764

(Minn. App. 2008) (explaining that the statute requires proof of objectively unreasonable

conduct on the part of the harasser and an objectively reasonable belief on the part of the

person subject to the harassment). A single incident of harassment is insufficient to support

an HRO. Roer v. Dunham, 682 N.W.2d 179, 182 (Minn. App. 2004).

         We review the issuance of an HRO for an abuse of discretion. Witchell v. Witchell,

606 N.W.2d 730, 731-32 (Minn. App. 2000). A district court’s factual findings will not be

set aside unless they are clearly erroneous, with due regard being given to the district

court’s opportunity to evaluate witness credibility. Minn. R. Civ. P. 52.01; Kush v.

Mathison, 683 N.W.2d 841, 843-44 (Minn. App. 2004), review denied (Minn. Sept. 29,

2004).




                                               4
          MacKay argues that the evidence is insufficient to support the issuance of an HRO

because he did not have repeated unwanted contact with Pascavage and his conduct did not

adversely affect her. We are not persuaded. First, Pascavage testified about multiple

unwanted or intrusive acts committed by MacKay. Between March 31 and April 21,

Pascavage saw MacKay parked in front of her house on numerous occasions. On April 21,

MacKay came uninvited to her office, demanded to speak with her, and pulled her out of a

meeting. Pascavage told MacKay to stay away from her. He did not. Immediately after

leaving Pascavage’s office, MacKay returned to her house.            And he approached a

neighboring auto mechanic to ask for information about Pascavage’s involvement with car

thefts.

          Second, the evidence shows MacKay’s repeated acts substantially affected

Pascavage’s sense of safety and security. Pascavage testified that she was frightened by

MacKay “roaming around” her home and she continues to fear MacKay because she does

not know what he is capable of doing. And MacKay’s repeated questioning of Pascavage’s

neighbors and colleagues concerning her possible involvement in the theft of his vehicle

have caused Pascavage’s concern.3 While MacKay denies Pascavage’s allegations and

offered his own version of the events at issue, we defer to the district court’s determination

of witness credibility. Kush, 683 N.W.2d at 843-44.




3
  The district court noted that the testimony regarding MacKay’s contact with third parties
was only admitted to prove the effect on Pascavage. Therefore, this testimony is only
relevant in showing that these contacts had a substantial adverse effect on Pascavage.

                                              5
       After carefully reviewing the record, we discern no clear error in the district court’s

findings of fact. Because sufficient evidence supports the finding that MacKay engaged in

multiple instances of unwanted conduct that had a substantial adverse effect on Pascavage,

we conclude that the district court did not abuse its discretion by issuing the HRO.

II.    The geographic restrictions of the HRO are not unreasonable.

       When the requirements for issuing an HRO are met, a district court may order an

individual not to harass or have contact with the petitioner. Minn. Stat. § 609.748, subd.

5(a)-(b) (2014). Nothing in the HRO statute limits the geographic scope of a no-contact

provision. See Minn. Stat. § 609.748 (2014).

       MacKay argues that the one-mile and one-half-mile restrictions placed around

Pascavage’s home and place of employment are unreasonable. He does not provide legal

support for this assertion,4 but argues that the restrictions effectively deny him access to

the entire city of North Branch. This argument is unavailing. MacKay does not cite any

record evidence showing that the restrictions impede his ability to travel in and around

North Branch or Vadnais Heights. Nor does MacKay, who resides several hours away in

Dassel, explain how any distance restrictions in North Branch or Vadnais Heights

unreasonably impede his daily activities.




4
  MacKay cites to Welsh v. Johnson, 508 N.W.2d 212 (Minn. App. 1993), which is a case
that reviewed a restriction in the context of targeted residential picketing. Welsh has little
relevance to the current appeal. Nevertheless, in that case this court upheld the two-block
restriction in the restraining order, noting that the district court’s knowledge of the
community rendered the limitation within the court’s discretion. Welsh, 508 N.W.2d at
216.

                                              6
       The district court is in the best position to determine what level of restriction is

necessary to ensure that Pascavage is safe and secure in North Branch and Vadnais Heights,

where she lives and works, respectively. In the absence of any legal support or record

evidence that the two geographic restrictions unreasonably restrict MacKay’s activities, we

discern no abuse of discretion.

       Affirmed.




                                            7